DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered. Claims 2 and 7 are amended. Claim 1 is cancelled. Claims 2-11 are pending.
 
Response to Arguments

3.	Applicant’s arguments filed on 12/10/2021 with respect to claims 2-11 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.
 Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2  and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. (US PUB: 20110243066 A1) hereinafter Nayeb  and further in view of Han et al. (US Pub: 20140029533) hereinafter Han

As to claim 2 Nayeb teaches a wireless transmit/receive unit (WTRU) comprising: 
a receiver; a transmitter; and a processor, wherein: the receiver and the processor are configured to (Nayeb [0052] Fig. 1b, WTRU 102 include a processor 118, a transceiver 120, a transmit/receive element 122, transmit/receive element 122, transmits and receives signals)
receive information via radio resource control (RRC) signaling , 
wherein the information received via RRC signaling includes information regarding a plurality of physical uplink control channel (PUCCH) resources and a subset of PUCCH formats;  (Nayeb [0161]  [0162] a configuration e.g., RRC  indicating which resource to use, signaled in one or more DCI(s), a set of PUCCH resources e.g., indices to be used for channel selection; number of dedicated PUCCH resources, configured for the UE e.g., by RRC, and number of PUCCH format 1b indices i.e., subset of PUCCH format)


further configured to receive  downlink control information (DCI), wherein the DCI indicates one of the plurality of PUCCH resources;  (Nayeb [0162] DCI messages received in subframe and decoded DCI indicates a specific PUCCH resource or set of resources)
Nayeb does not teach .and the transmitter and the processor are configured to send a PUCCH transmission on at least the indicated one of the plurality of PUCCH resources, wherein the PUCCH transmission is sent with or without frequency hopping,
 wherein the with or without frequency hopping is based on the information received via RRC signaling
Han teaches and the transmitter and the processor are configured to send a PUCCH transmission on at least the indicated one of the plurality of PUCCH resources, (Han [0029]  [0036] [0041]Fig. 1, communication device 116 may include uplink control information (UCI) circuitry 120 and feedback circuitry/processor, 124 coupled with each other and further coupled with one or more antennas 128, since using PUCCH format 3 may be configured by RRC signaling, multi-cell p-CSI transmission using PUCCH format 3 may be configured by RRC signaling, and all the multi-cell p-CSIs may be aggregated and transmitted  using PUCCH format 3
wherein the PUCCH transmission is sent with or without frequency hopping, wherein the with or without frequency hopping is based on the information received via RRC-2- 6770707.1Applicant: InterDigital Patent Holdings, Inc. Application No.: 16/780,384signaling . (Han [0078] [0079] the feedback circuitry may use a plurality of transmitters configured to provide a plurality of PUCCH-resource based transmissions using more than one transmit antenna, the coding rate below 1/2 may be desirable for PUCCH format 3 due to the frequency hopping across slots, when using Tail-biting convolutional coding TBCC encoding, frequency hopping be turned off (FREQHOPOFF+TBCC))
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Han with the teaching of Nayeb because Han teaches that configuring frequency hopping using RRC across slots would provide frequency diversity gain. (Han [0005])


Regarding claim 7, there is recited a receiving device, WTRU with steps that are virtually identical to the functions performed by the method recited in claim 2. Examiner submits that Nayeb discloses in para [0052] Fig. 1b, WTRU 102 include a processor 118, a transceiver 120, a transmit/receive element 122, the transmit/receive element 122, transmits and receives signals for performing the disclosed functionalities of claim 7. As a result, claim 7 is rejected under section 103 as obvious over Han in view of Nayeb for the same reasons as in claim 2.

Claims 3, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb, Han and  further in view of Pan et al. (US Pub: 20100271970) hereinafter Pan

As to claim 3. The combination of Nayeb and Han does not teach wherein the RRC message includes information regarding a pair of physical resource blocks for the frequency hopping.
(Pan [0090] periodic PUSCH is configured similar to periodic PUCCH, periodic PUSCH resource located at some predetermined location such as Physical Resource Blocks (PRBs)/pair of PRBs, located at the edge of bandwidth adjacent to PUCCH resources for frequency diversity is used for periodic PUSCH for PRB allocation indicated by RRC signalling)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Pan with the teaching of Nayeb and Han because Pan teaches that using PUCCH for UCI transmission of symmetric and asymmetric component carrier configurations in multiple subframes would allow to reduce overhead, latency, delay, or other similar issues by bundling UCIs into fewer UCIs or a single UCI. (Pan [0055])
As to claim 5. The combination of Nayeb, Han does not teach wherein a symbol length of the PUCCH transmission is based on a format of the PUCCH
Pan teaches, wherein a symbol length of the PUCCH transmission is based on a format of the PUCCH (Pan [0099] a new PUCCH format using 2 or more symbols PUCCH format 1d, may be used by the WTRU to carry more than two ACK/NACKs e.g., 4 ACK/NACK bits under the same PUCCH resource)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Pan with the teaching of Nayeb and Han because Pan teaches that using PUCCH for UCI transmission of symmetric and asymmetric component carrier configurations in multiple subframes 

Regarding claims 8 and 10, there is recited a receiving device, WTRU with steps that are virtually identical to the functions performed by the method recited in claims 3 and 5 respectively. Examiner submits that Nayeb discloses in para [0052] Fig. 1b, WTRU 102 include a processor 118, a transceiver 120, a transmit/receive element 122, the transmit/receive element 122, transmits and receives signals for performing the disclosed functionalities of claim 8 and 8. As a result, claims 8 and 10 are rejected under section 103 as obvious over Pan in view of Nayeb and Han for the same reasons as in claim 3 and 5 respectively.

Claim 4 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb, Han, and  further in view of Shen et al. (US Pub: 20090207793) hereinafter Shen
 
As to claim 4 the combination of Nayeb and Han specifically Nayeb teaches wherein the transmitter and the processor are configured to (Nayeb [0052] Fig. 1b, WTRU 102 include a processor 118, a transceiver 120, a transmit/receive element 122, transmit/receive element 122, transmits and receives signals)
the combination of Nayeb and Han does not teach  wherein the RRC message includes an indication of repetitions for the PUCCH transmission, repeat the PUCCH transmission based on the indication of repetitions. 
(Shen [0035] [0038] NodeB assign the PUCCH resources for ACK/NACK repetitions via RRC signalling, UE obtains the information about the PUCCH resource in which it can repeat the transmission of ACK/NAK bits, the UE owns the assigned PUCCH resource for the N-1 subframes, following the subframe where the first transmission  of the ACK/NAK bits occurs) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Shen with the teaching of Nayeb and Han because Shen teaches that sending by NodeB a trigger signal to direct the affected UE to repeat its ACKNAK and possibly also its CQI feedback transmissions would improve reliability of the ACK/NAK feedback. (Shen [0034])
Regarding claim 9, there is recited a receiving device, WTRU with steps that are virtually identical to the functions performed by the method recited in claim 4. Examiner submits that Nayeb discloses in para [0052] Fig. 1b, WTRU 102 include a processor 118, a transceiver 120, a transmit/receive element 122, the transmit/receive element 122, transmits and receives signals for performing the disclosed functionalities of claim 9. As a result, claim 9 is rejected under section 103 as obvious over Shen in view of Nayeb and Han for the same reasons as in claim 4.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb, Han and  further in view of Nishikawa et al. (US Pub: 20100091708) hereinafter Nishikawa 

As to claim 6 the combination of Nayeb, Han and Pan specifically Nayeb teaches    wherein the receiver and the processor are configured to (Nayeb [0052] Fig. 1b, WTRU 102 include a processor 118, a transceiver 120, a transmit/receive element 122, transmit/receive element 122, transmits and receives signals)
the combination of Nayeb, Han and Pan does not teach  receive an RRC message indicating a plurality of bandwidth portions of a system bandwidth, wherein the plurality of PUCCH resources are for one of the bandwidth portions.
Nishikawa teaches receive an RRC message indicating a plurality of bandwidth portions of a system bandwidth, wherein the plurality of PUCCH resources are for one of the bandwidth portions.(Nishikawa [0085] [0094] Fig. 1, Fig. 4,  Fig. 5E, the PUCCH which is frequency-multiplexed with the PUSCH is mapped to RBs at both ends of the system band/portion of system band, Information’s  transmitted from the base station apparatus 200 to the mobile station 100n by means of an RRC message at the beginning of communication;, ten RBs in transmission bands #2, #3, and #4 are used to transmit the Sounding RS, since the transmission bands do not overlap with the frequency bands for the PUCCH)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nishikawa with the teaching of Nayeb, Han and Pan because Nishikawa teaches that dividing frequency band into plural narrow bands, and using different narrow bands different mobile stations, would reduce interference between the mobile stations. (Nishikawa [0004]).

Regarding claim 11, there is recited a receiving device, WTRU with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Nayeb discloses in para [0052] Fig. 1b, WTRU 102 include a processor 118, a transceiver 120, a transmit/receive element 122, the transmit/receive element 122, transmits and receives signals for performing the disclosed functionalities of claim 11. As a result, claim 11 is rejected under section 103 as obvious over Nishikawa in view of Nayeb, Han and Pan for the same reasons as in claim 6.
Conclusion
5.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ATIQUE AHMED/Primary Examiner, Art Unit 2413